DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/22/2021, in which claims 1-32 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means for constructing a general …, means for constructing a primary, … means for constructing a secondary …, means for determining a current …, means for decoding the current …” in claim 19, “means for decoding an index …, “means for determining the current” in claim 20, “means for determining a context …, means for entropy decoding …” in claims 21.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Fig. 9, 10, Para. [0163-164, 168-169, 183-184].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galpin (EP 3422716 A1).

Regarding claim 1, Galpin discloses a method of decoding video data, the method comprising (Galpin; Fig. 1, 2, Para. [0014, 30]. A video coding system/method is used for video coding..):
constructing a general most probable mode list containing N entries, wherein the N entries of the general most probable mode list are intra prediction modes (Galpin; Para. [0044-45, 47]. A general MPM list is determined/constructed from a sum of a first MPM list of Np = 6 intra prediction mode entries and a second MPM list Ns= 16 intra prediction mode entries.), and wherein a planar mode is an ordinal first entry in the general most probable mode list (Galpin; Table 4, Para. [0059]. A planar mode is the first entry in a general MPM list of a sum of a first MPM list and a second MPM list.);
constructing a primary most probable mode list from a first Np entries in the general most probable mode list, where Np is less than N (Galpin; Para. [0044-45, 47]. A first MPM list with Np = 6 entries is determined from a general MPM list, wherein Np < N = Np + Ns.);
constructing a secondary most probable mode list from a remaining (N-Np) entries in the general most probable mode list (Galpin; Para. [0044-45, 47]. A second MPM list with Ns = 16 entries is determined from a general MPM list, wherein Ns = N - Np.);
determining a current intra prediction mode for a current block of video data using the primary most probable mode list or the secondary most probable mode list (Galpin; Para. [0044-45, 67]. A current intra prediction mode is determined for a current block in accordance with a first MPM list or a second MPM list.); and
decoding the current block of video data using the current intra prediction mode to generate a decoded block of video data (Galpin; Para. [0021]. A current block is decoded using a current intra prediction mode to generate a decoded block.).

Regarding claim 2, Galpin discloses wherein determining the current intra prediction mode further comprises: decoding an index into the primary most probable mode list or the secondary most probable mode list, wherein the index indicates a non-planar intra prediction mode in the primary most probable mode list or the secondary most probable mode list (Galpin; Para. [0024, 46]. A index is signaled and decoded, which is indexed into a first MPM list or a second MPM list, wherein the index indicate intra prediction modes including a non-planar intra prediction mode in a first MPM list and a second MPM list.); and
determining the current intra prediction mode for the current block of video data based on the index (Galpin; Para. [0044-45, 67]. A current intra prediction mode is determined for a current block in accordance with a first MPM list or a second MPM list.).

Regarding claim 3, Galpin discloses wherein decoding the index into the primary most probable mode list or the secondary most probable mode list comprises: determining a context for entropy decoding a first bin of the index based on a coding tool used for the current block of video data (Galpin; Para. [0087, 90]. A context for entropy coding at least a first bin is determined in accordance with CABAC for a current block.); and
entropy decoding the first bin of the index using the context (Galpin; Para. [0087, 90]. A first bin of an index for at least a intra prediction mode is entropy coded in accordance with a context.). 

Regarding claim 4, Galpin discloses wherein the coding tool is one of regular intra prediction mode, intra sub-partition mode, or multiple reference line mode (Galpin; Para. [0087, 90]. A coding tool of one of a intra prediction mode, intra sub-partition mode, or MRL mode is used.).

Regarding claim 5, Galpin discloses wherein N is 22 and Np is 6 (Galpin; Para. [0044-45, 47]. A general MPM list is determined/constructed from a sum of a first MPM list of Np = 6 intra prediction mode entries and a second MPM list Ns= 16 intra prediction mode entries, wherein N = Np + Ns = 22.).

Regarding claim 6, Galpin discloses wherein constructing the general most probable mode list comprises: adding respective intra prediction modes from respective neighboring blocks of the current block of video data to the general most probable mode list (Galpin; Para. [0043, 51-52]. Intra prediction modes are added from adjacent blocks to a general MPM list.); and
adding a plurality of intra prediction modes offset from the respective intra prediction modes from the respective neighboring blocks to the general most probable mode list (Galpin; Para. [0043, 51-52]. Intra prediction mode offset/adjustment is added from adjacent blocks to a general MPM list.).

Regarding claim 7, Galpin discloses wherein adding the respective intra prediction modes from the respective neighboring blocks of the current block of video data to the general most probable mode list comprises adding the respective intra prediction modes from the respective neighboring blocks of the current block of video data to the general most probable mode list based on the respective intra prediction modes being available and not yet added to the general most probable mode list (Galpin; Para. [0043, 51-52]. Intra prediction modes are added from adjacent blocks to a general MPM list, wherein the adding is performed in accordance with the availability and presence of modes are checked.).

Regarding claim 8, Galpin discloses wherein determining the current intra prediction mode for the current block of video data using the primary most probable mode list or the secondary most probable mode list comprises: decoding a syntax element indicating a current most probable mode list from either the primary most probable mode list or the secondary most probable mode list (Galpin; Para. [0068-70]. A syntax element of at least a flag or index is decoded, which indicates a current MPM list from a first MPM list or a second MPM list.);
decoding an index to the current most probable mode list (Galpin; Para. [0068-70]. A syntax element of at least a flag or index is decoded for indexing into a current MPM list.); and
determining the current intra prediction mode from the index to the current most probable mode list (Galpin; Para. [0068-70]. A current intra prediction mode is determined from an index to a current MPM list.).

Regarding claim 9, Galpin discloses displaying a picture that includes the decoded block of video data (Galpin; Para. [0095]. A video coding system includes a display for outputting coded images.).

Claims 10-18 are directed to an apparatus configured to decode video data, the apparatus comprising: a memory configured to store a current block of video data; and one or more processors implemented in circuitry and in communication with the memory, the one or more processors configured (Galpin; Para. [0095-96]. A video coding system includes a memory, processor, and instructions for performing video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-9, and are rejected for the same reason of anticipation as outlined above.

Claims 19-21 are directed to an apparatus configured to decode video data, the apparatus comprising: means for performing a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are rejected for the same reason of anticipation as outlined above.

Claims 22-24 are directed to a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors configured to decode video data (Galpin; Para. [0095-96]. A video coding system includes a memory, processor, and instructions for performing video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are rejected for the same reason of anticipation as outlined above.

Claims 25-31 are directed to an apparatus configured to encode video data, the apparatus comprising: a memory configured to store a current block of video data; and one or more processors implemented in circuitry and in communication with the memory, the one or more processors (Galpin; Para. [0095-96]. A video coding system includes a memory, processor, and instructions for performing video coding.) configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1-7, and are rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Galpin (EP 3422716 A1) in view of Zhu (WO 2020224660 A1).

Regarding claim 32, Galpin discloses a picture that includes the current block of video data (Galpin; See remarks regarding claim 1 above.).
But Galpin does not specifically disclose a camera configured to capture a picture that includes the current block of video data.
However, Zhu teaches a camera configured to capture a picture that includes the current block of video data (Galpin; Para. [0236]. A video coding system includes a camera for capturing a picture of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Galpin to adapt an image generation approach, by incorporating Zhu’s teaching wherein a camera is used to obtain images for video coding using MPM, for the motivation to perform video coding on camera-captured images using MPM (Zhu; Abstract, Para. [0236].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US Pub. 20220201279 A1) teaches a video coding system that uses intra prediction mode candidate list in image coding system.
Li (US Pub. 20220201281 A1) teaches a decoder side intra mode derivation for most probable mode list construction.
Li (US Pub. 20220191471 A1) teaches an video coding method that uses intra prediction method based on MPM list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485